DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 58-76 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 08/25/2020, 11/12/2021, and 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered.
Applicant’s amendments to the claims overcome the previous claim objections, duplicate claim warnings and 112b rejections.

Applicant argues (pp 7-8) that Fumihiko does not teach specific formats for email addresses.  In response to the argument, Examiner respectfully agrees.  However, the claim does not recite specific formats for email addresses.  
Fumihiko teaches “e-mail messages having a predefined address format associated with a geographic location” as recited in Claim 58 and 73, and “the electronic messages having a predefined address format” as recited in Claim 74.  The claim limitation, as recited, is an email message having a predefined address format.  The Claim limitation does not recite “an email address having a predefined address format”.  Fumihiko teaches on a predefined e-mail message formats (predetermined emails, enveloped (addressed) based on location), where each predefined email message is associated with a geographic location (physical address).   
The specification gives several definitions:  [0014]  It will also be appreciated that the predefined message addresses may be of any desired format, including a string of letters, a string of numbers, a string of characters or a combination of any one or more of a string of letters, numbers and/or characters. In an embodiment, the predefined message address may be the geographic coordinates of the fixed geographic location associated with the predefined message address. In an embodiment, the geographic coordinates are longitudinal and latitudinal coordinates.  [0088]  The components encircled with fixed outline 30 are the components involved in the process of creating, or composing, an electronic mail message using either a standard email client or the dedicated geographic email client of the embodiment. The components in this section of Figure 1 also illustrate a sender's user interface in which the sender includes an email address according to a predefined address format for transmitting the electronic mail message to an email account associated with the fixed geographic location to which the sender seeks to send an electronic mail message.      
Fumihiko teaches:  [0006] The database server device includes an e-mail address storage unit, and the e-mail address storage unit stores an e-mail address of a user who uses the e-mail delivery system and a new registration of the user. The map coordinate numerical data relating to the user registration position specified on the map screen at this time is stored in association with each other, and the delivery destination of the email to be sent is enveloped by the sender user on the map screen.  [0009] The database server device further includes a search unit, and the search unit determines a user registration position within the range based on map coordinate numerical data indicating a range envelope-designated on the map screen. The electronic mail address may be searched for in the electronic mail address storage unit and extracted. [0022] Therefore, the e-mail transmission unit 8 can collectively deliver predetermined e-mails to all or a part of the e-mail addresses extracted by the search process (filtered under a certain condition). In other words, the electronic mail can be delivered to all or a part of the electronic mail addresses related to the user registration position within the range selected by the mouse operation on the map screen.
If Applicant intends the meaning of address formats as email addresses having specific address formats, the limitation needs to be amended in order to reflect this.  Fumihiko teaches on the limitation as recited.  Although, the specification does show support (also see [0136] Table 1:  Mytown@Gpost.com) the claim does not reflect what the Applicant is arguing.

Please see office action below:
US PGPub 2017/0099579 (Ryan) in view of JP2002175246A (Fumihiko), Claims 58-65, 67-68, 70, 72-76.
Further in view of US PGPub 2010/0003955 (Ray), Claim 66 regarding “automatically populate an electronic message with the predefined message addresses corresponding to any fixed geographic locations selected by the sender”.
Further in view of US PGPub 2008/0045236 (Nahon), Claim 69 regarding “wherein the geographic location of the electronic communication device is stored as metadata in the electronic message”.
Further in view of US PGPub 2014/0295786 (Maier), Claim 71 regarding “resolving from the latitude and longitude geographic coordinates received from the electronic communications device a postal address associated with a user”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-65, 67-68, 70, 72-76 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0099579 (Ryan) in view of JP2002175246A (Fumihiko).

Regarding Claims 58, 73:
Ryan teaches A method and A system for sending one or more messages ([0025] emergency request) to one or more intended recipients (candidate responders), the messages associated with a geographic location (geofence), the system including:  ([0069] An emergency management system may determine a geofence at S406 using information received from an emergency call center 510.  An emergency call center 510 may indicate a location or area of an emergency.  [0070] A set of emergency responders is determined at S408. In one embodiment of S408, the set of emergency responders is a plurality of candidate responders within the geofence 506 established at S406. A list 522 of candidate responders may be stored by the emergency server 520)
the system including: 	one or more processors ([0026] CPU 204); and a computer-readable medium storing (ie. memories) instructions for execution by the one or more processors, the instructions operable to cause the one or more processors to perform operations comprising: ([0026] The network device 200 has one or more processor devices including a CPU 204. The CPU 204 is responsible for executing computer programs stored on volatile (RAM) and nonvolatile (ROM) memories 202 and a storage device 212 (e.g., HDD or SSD))
receiving, from an electronic communication device (Fig 1, UE 108) and by a server (Fig 1, emergency dispatch center 122, emergency mediation server 120), a request for accessing one or more emergency services;  ([0025] the networks 118 are coupled to an emergency dispatch center 122. An emergency dispatch center may include computer devices and personnel that receive and process requests for emergency services from users.  [0040] when a subscriber makes a call to an emergency number such as 911, an emergency request may be automatically transmitted to the emergency mediation server 120, or a request may be transmitted directly to the emergency mediation server 120 from UE 108)
determining, by the server (Fig 1, emergency dispatch center 122, emergency mediation server 120), a current geographic location of the electronic communication device by using at least an IP address of the electronic communication device compared against a geolocation database accessed by a component of the server;  ([0047] The emergency caller UE 302 may be treated as a target UE identified by a device phone number, IP address, Electronic Serial Number (ESN).  [0030] The subscriber register may be implemented as a database of emergency mediation server 120. The subscribers may be users that are subscribed to emergency services provided by the emergency system 130.  [0074] The locations of the candidate responders may then be compared to an area within geofence 504, so that the list of candidate responders 522 is constrained to responders within a limited distance of the emergency situation)
identifying, by the server (Fig 1, emergency dispatch center 122, emergency mediation server 120), emergency information (ie. parameters) associated with an emergency service available at the determined current geographic location (geofenced zone 504);  ([0064] Parameters of the emergency situation are determined at S404. 4) a geographic center 502 of the emergency, 5) when the emergency affects an area, the extent of the affected area, 6) the size of a geofenced zone 504 in which to notify responders, and 7) a notification message to be sent to appropriate responders.  [0066] A geofence 504 is established for the emergency situation at S406. The extent of an area enclosed by geofence 504 may depend on a number of factors. One factor is the nature of the nature of the emergency situation)
initiating communication between the electronic communication device (ie. UE 108) and the emergency service (ie. emergency dispatch center 122, emergency mediation server 120) using the identified emergency information; and communicating with the emergency service using the emergency information via one or more messages,  ([0042] a data connection is established between the emergency dispatch center 122 and the emergency mediation server 120 that provides UE data to the emergency dispatch center. For example, the UE 108 may provide one or more of location data, cell phone status data (e.g. battery level), emergency request data related to a category of emergency request, audio data and video data to the emergency mediation server 120)
wherein communicating with the emergency service includes sending, from the server (Fig 1, emergency dispatch center 122, emergency mediation server 120), the determined current geographic location of the electronic communication device and,  ([0069] An emergency management system may determine a geofence at S406 using information received from an emergency call center 510.  An emergency call center 510 may indicate a location or area of an emergency.  [0070] A set of emergency responders is determined at S408. In one embodiment of S408, the set of emergency responders is a plurality of candidate responders within the geofence 506 established at S406. A list 522 of candidate responders may be stored by the emergency server 520)
based on the determined current geographic location (geofenced zone 504) of the electronic communication device (ie. UE 108), sending the one or more messages to one or more recipients (ie. responders) associated with one or more further electronic communication devices (ie. UEs 508) associated with the determined current geographical location (geofenced zone 504).  ([0070] A set of emergency responders is determined at S408. In one embodiment of S408, the set of emergency responders is a plurality of candidate responders within the geofence 506 established at S406. A list 522 of candidate responders may be stored by the emergency server 520.  [0072] The information may include identities of individual public responders, identities of UEs 508 of the responders including cellular identifiers, location information for the responders and responder equipment, status of responders, equipment and capabilities of the public responders.  [0080] The emergency server 520 may cause automated communications to the emergency responder UEs 508, and may receive responses from the responders. In addition, the emergency system may facilitate communications between the responders, for example by creating a shared communication forum for responders)
Ryan teaches on electronic messages that can be sent to an IP on a subscriber UE (emergency caller or responder) ([0030][0047]).  However, Ryan is silent on the term e-mail and on the e-mail messages having a predefined address format associated with a geographic location.
Fumihiko teaches, in the same field of endeavor, realize an electronic mail delivery system where if the area is designated, the electronic mail users in the area can easily and collectively deliver the electronic mail where different information can be finely and collectively delivered quickly by e-mail according to each region.
Fumihiko also teaches that the e-mail messages (electronic mail) having a predefined address format (predetermined e-mails -enveloped, range on a map) associated with a geographic location (map coordinate numerical data indicating a range envelope-designated on the map screen).  ([0006] The database server device includes an e-mail address storage unit, and the e-mail address storage unit stores an e-mail address of a user who uses the e-mail delivery system and a new registration of the user. The map coordinate numerical data relating to the user registration position specified on the map screen at this time is stored in association with each other, and the delivery destination of the email to be sent is enveloped by the sender user on the map screen.  [0009] The database server device further includes a search unit, and the search unit determines a user registration position within the range based on map coordinate numerical data indicating a range envelope-designated on the map screen. The electronic mail address may be searched for in the electronic mail address storage unit and extracted. [0022] Therefore, the e-mail transmission unit 8 can collectively deliver predetermined e-mails to all or a part of the e-mail addresses extracted by the search process (filtered under a certain condition). In other words, the electronic mail can be delivered to all or a part of the electronic mail addresses related to the user registration position within the range selected by the mouse operation on the map screen)
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Ryan per Fumihiko, so as to include the e-mail messages having a predefined address format associated with a geographic location.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to choose a type of message (filtered) to send, for a particular emergency service for a particular location which would be imperative as this would save time when sending messages to responders.

Regarding Claim 74:
Ryan teaches A system for sending one or more electronic messages to one or more intended recipients (ie. candidate responders) each having access to an electronic communication device ([0080] UEs 508),  ([0069] An emergency management system may determine a geofence at S406 using information received from an emergency call center 510.  An emergency call center 510 may indicate a location or area of an emergency.  [0070] A set of emergency responders is determined at S408. In one embodiment of S408, the set of emergency responders is a plurality of candidate responders within the geofence 506 established at S406. A list 522 of candidate responders may be stored by the emergency server 520)
the one or more intended recipients (ie. subscribers) being associated with one or more fixed geographic locations (geo-fenced area),  ([0034] In addition, the emergency system 130 may determine a set of cells that define a specific geographic (geofenced) area for one or more operational cellular networks 118 in the vicinity of an emergency event. The emergency system 130 may identify, track, and/or confirm the presence of all subscribers within the geo-fenced area and coordinate messaging, status updates and other activities for those subscribers)
the system including: 	a sender user interface operable to enable a sender to create and send one or more electronic messages to one or more predefined message addresses ([0030] subscriber register, [0037] emergency notification groups, [0047] UE IP address);  ([0037] In an embodiment, UEs in a network have a set of program instructions stored thereon that extend functionality of the UE and interface with one or more external hardware devices to provide emergency services to the user. The emergency services may include, for example, the ability for the user to configure one or more emergency notification groups)
a computer processor in communication with the sender user interface (Fig 2, User Interface 206 connected by System Bus 210 to CPU 204) and configured to:
resolve the one or more predefined message addresses with respective associated fixed geographic locations,  ([0047] The emergency caller UE 302 may be treated as a target UE identified by a device phone number, IP address, Electronic Serial Number (ESN).  [0030] The subscriber register may be implemented as a database of emergency mediation server 120. The subscribers may be users that are subscribed to emergency services provided by the emergency system 130.  [0074] The locations of the candidate responders may then be compared to an area within geofence 504, so that the list of candidate responders 522 is constrained to responders within a limited distance of the emergency situation)
and forward the one or more electronic messages (ie. automated communications) to one or more electronic message accounts ([0030] subscribers register db) associated with the one or more predefined message addresses ([0030] subscriber register, [0047] UE IP address); ([0070] A set of emergency responders is determined at S408. In one embodiment of S408, the set of emergency responders is a plurality of candidate responders within the geofence 506 established at S406. A list 522 of candidate responders may be stored by the emergency server 520.  [0080] The emergency server 520 may cause automated communications to the emergency responder UEs 508, and may receive responses from the responders. In addition, the emergency system may facilitate communications between the responders, for example by creating a shared communication forum for responders)
one or more recipient user interfaces operable to enable intended recipients ([0037] UE interfaces), associated with one or more fixed geographic locations ([0034] a set of cells), to access the one or more electronic messages sent to the electronic message accounts associated with the recipient's fixed geographic location ([0070] geofence 506).  ([0080] The emergency server 520 may cause automated communications to the emergency responder UEs 508, and may receive responses from the responders. In addition, the emergency system may facilitate communications between the responders, for example by creating a shared communication forum for responders)
Ryan teaches on electronic messages that can be sent to an IP on a subscriber UE (emergency caller or responder) ([0030][0047]).  However, Ryan is silent on the term e-mail and on the e-mail messages having a predefined address format associated with a geographic location.
Fumihiko teaches that the electronic messages (electronic mail) having a predefined address format (predetermined e-mails – map coordinate numerical data indicating a range envelope-designated on the map screen).  ([0006] The database server device includes an e-mail address storage unit, and the e-mail address storage unit stores an e-mail address of a user who uses the e-mail delivery system and a new registration of the user. The map coordinate numerical data relating to the user registration position specified on the map screen at this time is stored in association with each other, and the delivery destination of the email to be sent is enveloped by the sender user on the map screen.  [0009] The database server device further includes a search unit, and the search unit determines a user registration position within the range based on map coordinate numerical data indicating a range envelope-designated on the map screen. The electronic mail address may be searched for in the electronic mail address storage unit and extracted. [0022] Therefore, the e-mail transmission unit 8 can collectively deliver predetermined e-mails to all or a part of the e-mail addresses extracted by the search process (filtered under a certain condition). In other words, the electronic mail can be delivered to all or a part of the electronic mail addresses related to the user registration position within the range selected by the mouse operation on the map screen)
The motivation to combine Ryan with Fumihiko is the same as for Claim 58.

Regarding Claim 59:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches further comprising verifying, by the server, that the electronic communication device is actually located at the determined geographic location.  ([0089] An emergency server 510 may receive a location of the UE that signals the emergency from location server 512 of the wireless network that provides service to the UE, and establish a geofenced area 504 with a center 502 at the UE's location, so that the geofenced area moves as the UE's location changes. In other words, the geofenced region may be a dynamic element that tracks a user's location.  [0034] In addition, the emergency system 130 may determine a set of cells that define a specific geographic (geofenced) area for one or more operational cellular networks 118 in the vicinity of an emergency event. The emergency system 130 may identify, track, and/or confirm the presence of all subscribers within the geo-fenced area and coordinate messaging, status updates and other activities for those subscribers)

Regarding Claim 60:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches wherein longitudinal and latitudinal geographic coordinates are used to associate the one or more messages with the current geographic location.  ([0076] Many potential responders in a region may not be located within a first geofence 504.  One or more additional geofence such as second geofence 506 is established. The emergency server 520 may cause different messages to be sent to UEs 508 of candidate responders that are within the first geofence 504 than messages sent to candidate responders within the second geofence 506.  [0029] The emergency system 130 may transmit a request for an accurate location (e.g. latitude, longitude) to a geo-location system when not provided as part of the normal emergency call procedure)
Ryan is silent on the term e-mail and on associating the one or more e-mail messages with the geographic location.  
Fumihiko teaches on associating (user registration position) the one or more e-mail messages with the geographic location (map coordinate numerical data indicating a range envelope-designated on the map screen).  ([0006] The database server device includes an e-mail address storage unit, and the e-mail address storage unit stores an e-mail address of a user who uses the e-mail delivery system and a new registration of the user. The map coordinate numerical data relating to the user registration position specified on the map screen at this time is stored in association with each other, and the delivery destination of the email to be sent is enveloped by the sender user on the map screen.  [0009] The database server device further includes a search unit, and the search unit determines a user registration position within the range based on map coordinate numerical data indicating a range envelope-designated on the map screen. The electronic mail address may be searched for in the electronic mail address storage unit and extracted.  [0015] The e-mail address registration unit 5 uses the e-mail address of the user of this e-mail distribution system and the position specified by the newly registered user on the map screen when registering the e-mail (this is the "user registration position"). This is a device for registering the map coordinate numerical value data and various information related to users in the e-mail address storage unit 9)
The motivation to combine Ryan with Fumihiko is the same as for Claim 58.

Regarding Claim 61:
Ryan (as modified by Fumihiko) teaches the invention of Claim 60 as described.
Ryan teaches the operations further include verifying, by the server, that the electronic communication device is actually located at the determined current geographic location (geo-fenced area).  ([0089] An emergency server 510 may receive a location of the UE that signals the emergency from location server 512 of the wireless network that provides service to the UE, and establish a geofenced area 504 with a center 502 at the UE's location, so that the geofenced area moves as the UE's location changes. In other words, the geofenced region may be a dynamic element that tracks a user's location.  [0034] In addition, the emergency system 130 may determine a set of cells that define a specific geographic (geofenced) area for one or more operational cellular networks 118 in the vicinity of an emergency event. The emergency system 130 may identify, track, and/or confirm the presence of all subscribers within the geo-fenced area and coordinate messaging, status updates and other activities for those subscribers)

Regarding Claim 62:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches wherein the operations further include determining, by the server, a geographic location (a specific geographic (geofenced) area) bounded by points defined by a latitude and longitude; ([0029] The emergency system 130 may transmit a request for an accurate location (e.g. latitude, longitude) to a geo-location system when not provided as part of the normal emergency call procedure.  [0034] In addition, the emergency system 130 may determine a set of cells that define a specific geographic (geofenced) area for one or more operational cellular networks 118 in the vicinity of an emergency event. The emergency system 130 may identify, track, and/or confirm the presence of all subscribers within the geo-fenced area and coordinate messaging, status updates and other activities for those subscribers)
Ryan teaches on determining an area around the emergency location ([0070] geofence) and utilizing a set of cells ([0034]).  However, Ryan is silent on each point forming a geographic region defined by a polygon.  
Fumihiko teaches each point forming a geographic region defined by a polygon.  ([0023] FIG. 4 is a diagram illustrating an example in which a transmission source user selects and designates a range in an envelope manner on a map screen displayed on the terminal. FIG. 4A shows a rectangle, FIG. 48 shows an ellipse, and FIG. 4C shows an arbitrary polygon selected and designated. In this way, the electronic mail can be delivered to all or a part of the electronic mail addresses related to the user registration positions within the designated range)
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Ryan per Fumihiko, so as to include each point forming a geographic region defined by a polygon.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to designate a particular algorithm to determine an area per cell tower access, and in doing so deliver email messages quickly by designating predefined specific regions (Fumihiko, [0005]).

Regarding Claim 63:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches wherein longitudinal and latitudinal geographic coordinates are used to associate a predefined message address ([0030] subscriber register, [0047] UE IP address) with a fixed geographic location. ([0076] Many potential responders in a region may not be located within a first geofence 504.  One or more additional geofence such as second geofence 506 is established. The emergency server 520 may cause different messages to be sent to UEs 508 of candidate responders that are within the first geofence 504 than messages sent to candidate responders within the second geofence 506.  [0029] The emergency system 130 may transmit a request for an accurate location (e.g. latitude, longitude) to a geo-location system when not provided as part of the normal emergency call procedure)

Regarding Claim 64:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches wherein a sender user interface is adapted to receive from a sender,  ([0037] In an embodiment, UEs in a network have a set of program instructions stored thereon that extend functionality of the UE and interface with one or more external hardware devices to provide emergency services to the user. The emergency services may include, for example, the ability for the user to configure one or more emergency notification groups)
at least one predefined message address in order to send one or more electronic messages to one or more electronic message accounts associated with respective fixed geographic locations,  ([0034] In addition, the emergency system 130 may determine a set of cells that define a specific geographic (geofenced) area for one or more operational cellular networks 118 in the vicinity of an emergency event. The emergency system 130 may identify, track, and/or confirm the presence of all subscribers within the geo-fenced area and coordinate messaging, status updates and other activities for those subscribers)
wherein the one or more intended recipients have access to the electronic message accounts.  ([0080] The emergency server 520 may cause automated communications to the emergency responder UEs 508, and may receive responses from the responders. In addition, the emergency system may facilitate communications between the responders, for example by creating a shared communication forum for responders)

Regarding Claims 65, 75:
Ryan (as modified by Fumihiko) teaches the inventions of Claims 58, 74 as described.
Ryan teaches wherein a sender user interface is adapted to receive from a sender, any one of, or a combination of two or more of, the following information to select a plurality of fixed geographic locations, ([0037] In an embodiment, UEs in a network have a set of program instructions stored thereon that extend functionality of the UE and interface with one or more external hardware devices to provide emergency services to the user. The emergency services may include, for example, the ability for the user to configure one or more emergency notification groups) 
wherein each fixed geographic location is associated with a predefined message address:  a plurality of predefined message addresses;  ([0047] The emergency caller UE 302 may be treated as a target UE identified by a device phone number, IP address, Electronic Serial Number (ESN).  [0030] The subscriber register may be implemented as a database of emergency mediation server 120. The subscribers may be users that are subscribed to emergency services provided by the emergency system 130.  [0074] The locations of the candidate responders may then be compared to an area within geofence 504, so that the list of candidate responders 522 is constrained to responders within a limited distance of the emergency situation)
a specified distance from a fixed point location to define a geographic region.  ([0067] A geofence 504 may be established by applying geometric constraints around an affected area. For example, a tsunami or earthquake will affect a relatively large area which can be provided to the emergency server 520. The emergency server 520 may then establish a geofence 504 by extending boundaries of the affected area by a predetermined distance)

Regarding Claim 67:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches wherein either one, or both, of sender and recipient user interfaces is located on a computer, a laptop, a tablet or a mobile communication device.  ([0018] The one or more UE 108 may include cell phone devices, laptop computers, handheld gaming units, electronic book devices and tablet PCs, and any other type of common portable wireless computing device that may be provided with wireless communications service by a base station 102)

Regarding Claim 68:
Ryan (as modified by Fumihiko) teaches the invention of Claim 67 as described.
Ryan teaches further comprising verifying, by the server, that the electronic communication device is actually located at the determined current geographic location.  ([0089] An emergency server 510 may receive a location of the UE that signals the emergency from location server 512 of the wireless network that provides service to the UE, and establish a geofenced area 504 with a center 502 at the UE's location, so that the geofenced area moves as the UE's location changes. In other words, the geofenced region may be a dynamic element that tracks a user's location.  [0034] In addition, the emergency system 130 may determine a set of cells that define a specific geographic (geofenced) area for one or more operational cellular networks 118 in the vicinity of an emergency event. The emergency system 130 may identify, track, and/or confirm the presence of all subscribers within the geo-fenced area and coordinate messaging, status updates and other activities for those subscribers)

Regarding Claim 70:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches wherein longitudinal and latitudinal geographic coordinates are used to associate an electronic message with the geographic location.  ([0029] The emergency system 130 may transmit a request for an accurate location (e.g. latitude, longitude) to a geo-location system when not provided as part of the normal emergency call procedure.  [0034] In addition, the emergency system 130 may determine a set of cells that define a specific geographic (geofenced) area for one or more operational cellular networks 118 in the vicinity of an emergency event. The emergency system 130 may identify, track, and/or confirm the presence of all subscribers within the geo-fenced area and coordinate messaging, status updates and other activities for those subscribers)

Regarding Claim 72:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches wherein the emergency information comprises a cell broadcast message service.  ([0105] The emergency mediation server sends contacts periodic messages with updates on 911 caller's location, as well as messages informing them when the 911 call ends. The 911 caller and contacts can share broadcast updates, and the 911 caller can transmit an "All Clear" message to the group.  [0111] The user affected by the emergency can send broadcast updates to group members ( e.g., tow truck arrived), including a message indicating that the emergency situation is resolved)

Regarding Claim 76:
Ryan (as modified by Fumihiko) teaches the invention of Claim 74 as described.
Ryan teaches wherein the sender is able to select a plurality of fixed geographic locations ([0034] set of cells) by the use of an electronic input device which is used to cast a virtual net over a selected geographic region, ([0067] A geofence 504 may be established by applying geometric constraints around an affected area. For example, a tsunami or earthquake will affect a relatively large area which can be provided to the emergency server 520. The emergency server 520 may then establish a geofence 504 by extending boundaries of the affected area by a predetermined distance)
wherein each fixed geographic location within the selected geographic region is associated with a predefined message address.  ([0034] In addition, the emergency system 130 may determine a set of cells that define a specific geographic (geofenced) area for one or more operational cellular networks 118 in the vicinity of an emergency event. The emergency system 130 may identify, track, and/or confirm the presence of all subscribers within the geo-fenced area and coordinate messaging, status updates and other activities for those subscribers)

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0099579 (Ryan) in view of JP2002175246A (Fumihiko) further in view of US PGPub 2010/0003955 (Ray).

Regarding Claim 66:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches on electronic messages that can be sent to an IP on a subscriber UE (emergency caller or responder) ([0030][0047]).  However, Ryan (as modified by Fumihiko) does not teach wherein the processor is further adapted to automatically populate an electronic message with the predefined message addresses corresponding to any fixed geographic locations selected by the sender.
Ray teaches, in the same field of endeavor, A system and method for capturing emergency data messages in a network environment includes receiving, at a first network node, an emergency data message communicated from a wireless communications device, Abstract.
Ray also teaches wherein the one or more processors are further adapted to automatically populate an electronic message with predefined message addresses corresponding to any fixed geographic locations selected by a sender.  ([0016] the wireless communications device 302 is configured with one or more buttons, either hard or soft-buttons, that, when activated by a user, cause the wireless communications device 302 to generate an emergency data message that is addressed to an emergency network location, such as an Internet domain address ( e.g., "911.911 "), and includes personal information about the user)
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Ryan (as modified by Fumihiko) by modifying Ryan per Ray, so as to include wherein the processor is further adapted to automatically populate an electronic message with the predefined message addresses corresponding to any fixed geographic locations selected by the sender.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to quickly address and send multiple messages for the emergency services which would be imperative as this would save time when sending messages to responders.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0099579 (Ryan) in view of JP2002175246A (Fumihiko) further in view of US PGPub 2008/0045236 (Nahon).

Regarding Claim 69:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches on electronic messages that can be sent to an IP on a subscriber UE (emergency caller or responder) ([0030][0047]).  However, Ryan (as modified by Fumihiko) does not teach wherein the geographic location of the electronic communication device is stored as metadata in the electronic message.
Nahon teaches, in the same field of endeavor, methods for delivering personalized messages to a user that meets certain geographic, affiliation/metadata, timing, and/or or other criteria, Abstract.
Nahon also teaches wherein the determined current geographic location of the electronic communication device is stored as metadata in an electronic message.  ([0023] The contextual messages include metadata, the metadata comprising at least one of: (i) provenance information, and (ii) time of creation information.  [0137] Data records are then updated, and geographical coordinates when the message is created or edited in reallocation/time is included (step 332))
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Ryan (as modified by Fumihiko) by modifying Ryan per Nahon, so as to include wherein the geographic location of the electronic communication device is stored as metadata in the electronic message.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to quickly ascertain the location of the emergency caller without requesting it and allow the emergency service system to immediately provide the caller location to emergency responders.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0099579 (Ryan) in view of JP2002175246A (Fumihiko) further in view of US PGPub 2014/0295786 (Maier).

Regarding Claim 71:
Ryan (as modified by Fumihiko) teaches the invention of Claim 58 as described.
Ryan teaches on requesting latitude and longitude coordinates for accurate location ([0029]).  However, Ryan (as modified by Fumihiko) does not teach on resolving from the latitude and longitude geographic coordinates received from the electronic communications device a postal address associated with a user.
Maier teaches, in the same field of endeavor, a method for determining and verifying a location of wearable mobile devices in emergency situations with emergency messages including legacy 911, E911 and text-to-911 messages, Abstract. 
Maier teaches further comprising resolving from the latitude and longitude geographic coordinates received from the electronic communications device a postal address associated with a user. ([0114] In one embodiment, the physical location information includes Global Positioning System (GPS) information, street address information, two-dimensional (2D) geo-space (e.g., X, Y) (e.g., building, floor), three-dimensional (3D) (X, Y, Z) (e.g., building, floor, floor location (e.g., room, office, desk, etc.)) or other physical location information (e.g., longitude, latitude, street address)
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Ryan (as modified by Fumihiko) by modifying Ryan per Maier, so as to include resolving from the latitude and longitude geographic coordinates received from the electronic communications device a postal address associated with a user.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to ascertain an accurate, easy to map, location of the emergency caller and display to the responder (Maier, [0115]).  

Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPub 2020/0374254 (Provisional dates, Valla) teaches A unique electronic communications account is generated and linked to a physical address of a user. A network of electronic mail addresses linked to physical addresses can be used for the transmission of information in electronic or physical form. Users can send information to a single recipient or multiple recipients by selecting the recipient or an area of recipients on a map generated by the system, Abstract, ln 1-7.

US Patent 10,531,266 B2 (Rauner) teaches An emergency response computer system is used in operative communication with mobile computing devices for a set of device users to automatically coordinate emergency responders. The system can produce a report for emergency responders that identifies the locations of mobile computing devices , and the report can be helpful in identifying the locations of people and evacuating them when there is a mass emergency, Abstract, ln 1-8.

EP 2 992 692 B1 (DeCharms) teaches computer-based technologies to provide security and assistance to users whenever they are in need of such services, such as when users are in dangerous or uncertain physical situations in which their safety or the safety of others may be in jeopardy. For example, the disclosed technologies can allow for users to quickly obtain access to and to involve appropriate remote parties in their current physical situation in an effort to avoid any harm from befalling the users, while at the same time storing information (e.g., video recording) regarding the incident at a secure and remote storage facility, Summary, pp 2, Col 2, ln 1-14.

NPL: “On-Site Information Systems Design for Emergency First Responders”, JITTA (Yang) teaches how emerging technologies such as wireless sensor networks, RFID, and wireless communication technologies, might enable on-site dynamic information to be retrieved, shared, and presented to the first responders. The information needed for an emergency response is discussed and end-user requirements are identified through extensive interviews with fire fighters together with observation made of fire emergency response training simulations, Abstract, pp 2, ln 1-5.

Conclusion & Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454